          Case 2:20-cv-02773-MSG Document 2 Filed 06/11/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________

Alfred Jordan Rushie and Megan M.     :
Young,                                :
                                      :
                Plaintiffs            :
                                      :
     v.                               :
                                      :
Black and Gerngross, P.C., Claudia P. :
Black, Jenna Elise Rushie, Elizabeth :
Santry, AJ Delforge, The City of      :
Philadelphia and John and Jane        :
Does 1-20                             :
                                      :
           Defendants                 :
______________________________________________________________________

   MOTION TO DISQUALIFY BLACK AND GERNGROSS AND CLAUDIA P. BLACK AS
                               COUNSEL

     1. Claudia P. Black has represented Alfred Jordan Rushie in

matters of legal representation.

     2.     Black   has,   in    violation    of   the   Pennsylvania   Rules   of

Pennsylvania Professional Conduct, disclosed his personal, legal, and

financial information to Jenna E. Rushie.

     3. Jenn Rushie then put this illegally obtained information on

social    medial,   emailed     Rushie’s   fiance’s   parents,   friends,   church,

former roommates, and others.

     4. Claudia Black and her law firm, Black and Gerngross, P.C.,

should be disqualified from representing Jenna Rushie and Elizabeth

Santry.

     5. In the alternative, Alfred Jordan Rushie requests that Black

does not use his trust account to fund the defendants’ legal defenses.
       Case 2:20-cv-02773-MSG Document 2 Filed 06/11/20 Page 2 of 2



                                             Respectfully Submitted,

                                             Rushie Law PLLC




Date: June 11, 2012                          A. Jordan Rushie
                                             JRushie@RushieLaw.com
                                             Pa. Id. 209066
                                             2333 E Boston Street
                                             Philadelphia, PA 19125
                                             P. 215-268-3978
                                             F. 215-525-0909
